Citation Nr: 1453402	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-16 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for right acromioclavicular joint arthritis, status post distal clavicle resection, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to right acromioclavicular joint arthritis, status post distal clavicle resection.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from March 1980 to July 1980 and active duty from January 1981 to January 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland Oregon.  

In April 2014, the Veteran testified before the undersigned Veterans' Law Judge during a video conference hearing.  A transcript of that proceeding is associated with the Veteran's Virtual VA file.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's right shoulder disability is not manifested by malunion, nonunion or dislocation of the clavicle or scapula; no x-ray evidence exists to show involvement of arthritis with two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

3.  The Veteran's right shoulder disability has not been manifested by movement of the arm limited to 90 degrees, ankylosis, or fibrous union, nonunion, or loss of head of the humerus.

4.  A cervical spine disability is not attributable to military service; nor has arthritis of the cervical spine been manifested to a compensable degree within one year of separation from military service.  
5.  There is no nexus between the Veteran's cervical spine disability and his service-connected right shoulder disability; nor has his cervical spine disability been made worse by his right shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's right acromioclavicular joint arthritis, status post distal clavicle resection, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5203 (2014).  

2.  The Veteran does not have a cervical spine disability that is the result of disease or injury incurred in or aggravated by active military service, and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the rating claim decided herein via a letter dated September 2009.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  

Regarding the Veteran's claim for entitlement to service connection for a cervical spine condition as secondary to his service connected right shoulder disability, the Veteran was sent a letter in September 2009 in which the Veteran was notified of the evidence required to substantiate his claim, to include on a secondary basis.  That letter advised the Veteran of the information already in the possession of VA and any evidence VA would obtain on his behalf, as well as all evidence that the Veteran was responsible for providing to VA, including any records not in the possession of a Federal agency.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim.  Further, neither the Veteran nor his representative raised an issue with regard to the adequacy of notice provided in this case.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, Social Security (SSA) records, private medical records, as well as statements from the Veteran, to include his April 2013 hearing testimony.  

The Board also finds that the Veteran was provided with adequate VA examinations in connection with his rating claim and service connection claim.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An adequate VA examination considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (stating that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  

Here, the Veteran objects to the length of some of his examinations and contends that some of his VA examinations did not, in fact, include a physical examination.  The record reveals that Veteran submitted for a VA compensation examination in December 2009 at which a VA examiner reviewed the Veteran's history, conducted a physical examination, and provided an assessment with regard to the Veteran's right shoulder and cervical spine disabilities.  Following his notice of disagreement (NOD), the Veteran again attended a VA examination in April 2012 at which the examiner reviewed the Veteran's claims file, considered the Veteran's reported symptoms, conducted a physical examination, and made findings necessary to apply the rating criteria and form an opinion with regard to the etiology of the Veteran's cervical spine disability.  Further, in April 2013, the Veteran again submitted for a VA examination at which the examiner completed responses to two questions omitted from the April 2012 examination report, as well as addressed additional questions with regard to muscle and nerve scarring.  

Upon review of these examination reports, the Board is satisfied that the claims folders contain sufficient evidence by which to evaluate the Veteran's service-connected right shoulder disability in the context of the rating criteria and throughout the claim period, as well as to make a determination regarding entitlement to service connection for his cervical spine disability.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him adequate VA examinations in connection with his rating claim and service connection claim.  

II. Right Shoulder Disability

The Veteran asserts that his right acromioclavicular joint arthritis, status post distal clavicle resection, has been more disabling that currently rated.  He contends that a rating in excess of 10 percent is warranted.   

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

The Veteran's right shoulder disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203-5003 (2014).  The Board notes that, with diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2014).  The hyphenated DC in this case indicates that impairment of the clavicle or scapula is the service-connected disorder under DC 5203, which has been rated on the basis of limitation of motion under the appropriate diagnostic code in accordance with DC 5003.  

The criteria for limitation of motion of the arm/shoulder can be found under 38 C.F.R. § 4.71a, DCs 5200-5203.  Disability ratings under these DCs differentiate between major and minor parts affected.  In this regard, the Board notes that "handedness" for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  A review of the evidence of record reveals that the Veteran is right-handed.  Therefore, major, as opposed to minor, shoulder disability ratings are applicable.  38 C.F.R. § 4.69 (2014).  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate 1 (2014).

DC 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows:  favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a, DC 5200.   

DC 5201 relates to limitation of arm motion and provides a 20 percent rating for a dominant shoulder when arm motion is limited to shoulder level and a 30 percent rating when arm motion is limited to midway between side and shoulder level.  A higher and maximum rating of 40 percent is assignable when dominant arm motion is limited to 25 degrees from side.  38 C.F.R. § 4.71a, DC 5201. 

DC 5202 provides ratings for other impairment of the humerus.  Malunion of the humerus with moderate deformity is rated 20 percent for the major shoulder; malunion of the humerus with marked deformity is rated 30 percent for the major shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated 20 percent for the major shoulder; and recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated 30 percent for the major shoulder.  Fibrous union of the humerus is rated 50 percent for the major shoulder.  Nonunion of humerus (false flail joint) is rated 60 percent for the major shoulder.  Loss of head of the humerus (flail shoulder) is rated 80 percent for the major shoulder.  38 C.F.R. § 4.71a, DC 5202.

DC 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated 10 percent for the major shoulder.  Nonunion of the clavicle or scapula without loose movement is rated 10 percent for the major shoulder; nonunion of the clavicle or scapula with loose movement is rated 20 percent for the major shoulder.  Dislocation of the clavicle or scapula with loose movement is rated 20 percent for the major shoulder.  DC 5203 also provides for an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, DC 5203.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  Id.   

In rating a service-connected disability, all applicable DCs must be considered.  In Butts v. Brown, 5 Vet. App. 532 (1993), the United States Court of Appeals for Veterans Claims (Court) held that the selection of the proper DC is not a question of law subject to the de novo standard of review. Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular DC to a particular condition, their determination is due greater deference.  Indeed, the Court also has held that, although the reason for the change must be explained, VA and the Board may change the DCs under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).   

The Board notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  Id.  

A review of the relevant evidence shows that the Veteran underwent a distal clavicle resection, also known as a Mumford procedure, for degenerative changes to the right shoulder joint while on active service in April 1982.  He has been service connected for right acromioclavicular joint arthritis, status post distal clavicle resection, since January 14, 1985.  In August 2009, the Veteran requested re-evaluation of his service-connected right shoulder disability, which was then evaluated as 10 percent disabling.  

In December 2009, the Veteran presented for a VA compensation examination.  The Veteran reported to the examiner that his shoulder did not cause him any instability, locking, clicking, or popping, but does cause a deep-seated ache.  He also reported increased pain when attempting to lift anything overhead.  The examiner noted forward flexion from 0 to 140 degrees and 130 degrees of abduction, measured with three repetitions actively and passively.  The Veteran had 90 degrees of internal rotation and 55 degrees of external rotation at all three repetitions of the right shoulder.  The examiner opined that the Veteran could expect a loss of between 20 and 25 degrees of his overall range of motion, strength, coordination, and fatigability associated with repetitive movements.  The Veteran reported daily flares with any lifting, bending, carrying or twisting, resulting in increased pain, although he reported that the pain subsided when he ceased the activity.  The Veteran had a positive Hawkins' impingement test.  

In April 2012, the Veteran again presented for a VA examination.  At that time, the Veteran claimed recurrent shoulder pain on top of the shoulder when he engages in lots of activity, lifts overhead, or when the weather turns cold.  He said that when he has shoulder pain, the pain is around 4/10.  The examiner reported right shoulder flexion to 105 degrees with objective evidence of painful motion beginning at 100 degrees.  Right shoulder abduction was reported to 100 degrees with objective evidence of painful motion beginning at 95 degrees.  Following three repetitions, the right shoulder flexion was to 100 degrees and abduction to 100 degrees.  The examiner noted that the Veteran did exhibit some functional loss due to pain on movement in the right shoulder.  With regard to strength of the shoulder, the Veteran exhibited active movement against some resistance.  The examiner noted that the Veteran did not have ankylosis of the glenhumeral articulation and had a negative Hawkins' Impingement Test.  The examination report noted a history of mechanical symptoms such as clicking or catching and tenderness on palpitation of the AC joint, but that the Veteran was negative for a history of recurrent dislocation (subluxation) of the glenhumeral (scapulohumeral) joint.  The examiner opined that the Veteran's shoulder disability would affect his ability to work in that he would not be able to perform repetitive motions or repetitive heavy lifting.  

In April 2013, the Veteran presented for a follow-up examination to his April 2012 examination.  There, the examiner reported that the Veteran did not have guarding with regard to his right shoulder; nor did he exhibit any mechanical symptoms such as popping or catching.  Further, the examiner noted that the Veteran did not have any evidence of muscle scarring and nerve scarring associated with his shoulder disability.

A treatment record from Kaiser Permanente dated September 17, 2009, noted that the Veteran exhibited forward flexion to 134 degrees with mild pain, abduction to 108 degrees with mild pain as well, and external rotation of the shoulder to 48 degrees.  A subsequent physical therapy progress note from Kaiser Permanente dated November 4, 2009, reports right shoulder flexion at 150 degrees with "weakness," abduction to 150 degrees with mild pain, and external rotation of 50 degrees.  A Social Security Administration (SSA) Disability evaluation dated June 12, 2010, showed normal adduction, extension, and flexion.  The examiner also reported abduction to 70 degrees bilaterally with a loss of between 45 to 50 degrees overall in range of motion strength coordination.  

Upon review of the evidence, the Board finds that the Veteran is not entitled to a rating greater than the currently assigned 10 percent under any potentially applicable diagnostic code.  In the instant case, the Veteran has reported his main symptom to be deep pain in the shoulder and limited motion.  However, the record does not indicate any malunion, nonunion, or dislocation of the clavicle or scapula that would satisfy the criteria for a rating under DC 5203.  

However, as discussed above, DC 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensible under the appropriate diagnostic codes, a rating of 10 percent will be assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  Here, the Veteran has been assigned a 10 percent rating on account of his non-compensable limitation of motion in accordance with DC 5003.  38 C.F.R. § 4.71a, DC 5003; see Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) ("painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion an entitled to a minimum 10-percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion").    

The only other DCs related to shoulder disabilities providing ratings higher than 10 percent do not provide for an increased rating in this case.  Specifically, the record does not reveal that the Veteran's right shoulder disability is manifested by ankylosis, nor is there any indication of impairment of the humerus, to include malunion, recurrent dislocation, fibrous union, nonunion, or loss of head of the humerus.  See 38 C.F.R. § 4.71a, DCs 5200, 5202.  Further, to attain a rating of 20 percent for limitation of arm motion, a party must exhibit limitation of motion to the shoulder level (90 degrees) or less.  See 38 C.F.R. § 4.71a, DC 5201.  While the June 2010 SSA examination report noted abduction to 70 degrees, all other physical examinations contained in the record, to include VA and private examinations, report abduction between 100 and 150 degrees.   Even with consideration of the lone instance of 70 degrees of abduction noted in the SSA examination report, the Board finds that this more nearly approximates the 10 percent rating.  The other findings throughout the record also strongly suggest that limitation is no worse than the shoulder level.  Consequently, the Board finds the preponderance of the evidence is against a finding of a higher rating under DC 5201.  

Finally, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  See DeLuca, 8 Vet. App. at 206.  When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

Here, the Veteran reported functional impairment of pain and flare-ups of pain upon strenuous activity at both his December 2009 and April 2012 VA examinations.  However, viewing the reports of functional impairment in light of the range-of-motion studies, the Board finds that an increased rating is not warranted based upon these functional complaints and assessments alone.  See DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.  In other words, there has been no showing that functional losses due to problems such as pain have equated to limitation of motion to a degree greater than contemplated by a 10 percent rating as the Veteran has been able to achieve flexion to 100 degrees and abduction to 95 degrees, even considering the point at which pain set in.  No incoordination, swelling, or deformity or atrophy of disuse has been noted.  Consequently, a rating in excess of the 10 percent based upon right shoulder functional impairment is not warranted.  DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. § 4.71a, DC 5201.

The above determination is based upon consideration of the applicable rating provisions.  The Board finds that the Veteran's symptoms, to include deep pain and limitation of motion, are the type of symptoms contemplated by the rating criteria.  While the evidence of record shows that the Veteran had a positive Hawkins impingement test in December 2009, in April 2012, he showed a negative result for the same test.  Further, the Board notes that that the results of that test are used to evaluate pain associated with rotator cuff tendonitis or impingement, a symptom contemplated by the rating criteria.  38 C.F.R. § 4.71a, DC 5200.  Thus, without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that "the available scheduler evaluations for [his service connected disability is] inadequate," referral for a determination of whether the Veterans disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet App. at 115-16; 38 C.F.R. § 3.321(b)(1) (2014).  

Additionally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009).  In this case, the Board finds that the issue of entitlement to TDIU has not been raised by the Veteran or the record, as there is no suggestion that the Veteran is unemployable due to his service-connected right shoulder disability.  Indeed, while the examiner, in his December 2009 examination report, opined that the Veteran would not be able to do any physically laborious jobs, he did state that the Veteran would be capable of tolerating a driving occupation.  In his April 2014 hearing, the Veteran stated that he was employed as a driver with a rental car company.  Further, while the Board notes that the Veteran is in receipt of SSA disability benefits, those benefits are granted with regards to his cervical spine condition and not his right shoulder disability.  As such, the Board finds that the issue of entitlement to TDIU has not been raised.   

III. Cervical Spine Disability

The law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

In August 2009, the Veteran filed a claim for VA compensation benefits, seeking service connection for a cervical spine disability.  He indicated his belief that this condition was related to his service-connected right shoulder disability.  As discussed above, the Veteran is service connected for right acromioclavicular joint arthritis.  

At the outset, the Board notes that there is no indication of complaints or treatment related to the cervical spine in the Veteran's STRs. There is also no competent evidence that directly relates the Veteran's cervical spine disability to his active military service.  Further, the Veteran does not assert that this condition is directly related to service as indicated in his VA Form 9 (Appeal to the Board of Veterans' Appeals), where he asserted his belief that his need for two neck surgeries was the result of his shoulder injury causing him to overuse other body structures, in particular, his cervical spine.  Based on this evidence, there is no indication that the Veteran's cervical spine disability is the result of disease or injury incurred in or aggravated by active service.  There is no indication that the Veteran's arthritis manifested to a compensable degree within one year of the Veteran's separation from military service in 1985.  Thus, a grant of service connection on a direct or presumptive basis is not warranted.

As to the Veteran's claim of service connection for a cervical spine disability secondary to his service-connected right shoulder disability, the Veteran was granted service connection for right acromioclavicular joint arthritis in August 1985. In November 2003, he underwent an anterior cervical discectomy and fusion of the vertebrae as treatment for an extruded disc at the C4-5 vertebrae.  In June 2009 he had a second procedure fusing his C2-C7 vertebrae.  Thus, the question before the Board is whether the Veteran's disability is proximately due to or the result of his service-connected right shoulder disability, including whether his cervical spine disability has been aggravated by his right shoulder disability.  See Allen, supra.  

Upon review of the evidence of record, the Board does not find that the Veteran's cervical spine disability is proximately due to or the result of his service-connected right shoulder disability; nor does the Board find that his condition has been aggravated by the shoulder disability.  Here, the Board finds particularly probative the 2009 and 2012 VA medical examinations.  In December 2009, the Veteran presented for a VA compensation examination.  In the resulting report, the examiner found that the Veteran suffered from chronic cervical spine strain with a history of fusion C2 through C7 with residual abnormal sensation in the left hand.  The examiner stated that he could find no evidence to indicate that the Veteran's cervical spine disability was related to his right shoulder, and that no nexus exists between the two.  Specifically, he found that the disability was a bilateral complaint with no injurious episode and that he could find no radicular component that was active at the time of the injury.  

In April 2012, the Veteran again presented for a VA examination.  There, the examiner opined that the claimed cervical spine disability was less likely than not proximately due to or the result of the Veteran's service-connected shoulder disability.  The examiner stated that shoulder pain and shoulder surgery "will not and can not cause an inflammatory arthritic condition in the neck."  Specifically, he stated that the only relationship that could occur between the two conditions is that shoulder pain can cause reactive spasms of the trapezius muscle which will then cause some tightness in the neck, but will not cause a sprain or arthritis.  The examiner noted that he could not establish a baseline severity of the condition prior to any potential aggravation, but opined that the Veteran's cervical spine disability was less likely than not aggravated by his shoulder disability.  Specifically, he stated that while the shoulder may produce some temporary neck pain and tightness, this will not produce any progression of arthritic condition of the cervical spine.  

A review of the Veteran's private medical records and SSA records do not reveal a medical opinion regarding a causal link between the Veteran's shoulder disability 

and cervical spine disability; nor do they reveal any opinion regarding the possibility that the Veteran's cervical spine disability has been aggravated by his service-connected shoulder disability.  While the Veteran asserts that an SSA clinician implied that his shoulder disability and cervical spine disability are "maybe" connected, a review of the evidence in the record does not reveal any such statement by a clinician.  Further, the Board notes that the use of equivocal words such as "maybe" without any other rational or supporting data calls into question the probative value of any such medical opinion.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009) (holding that the equivocal nature of an examiner's opinion "should have signaled to the Board that the medical opinion was speculative and of little probative value"); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  

Finally, although the Veteran asserts that his cervical spine disability is due to his service-connected right shoulder disability, the Board recognizes that etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the nexus between his cervical spine disability and service-connected shoulder disability.  See id.  

In sum, the Board finds that the evidence does not support a finding of secondary service connection and the claim for service connection of the Veteran's cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits. The Board is unable to identify a reasonable basis for granting service connection for a cervical spine disability under any theory advanced by the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2014).  


ORDER

A disability rating greater than 10 percent for right acromioclavicular joint arthritis, status post distal clavicle resection, is denied.

The claim of entitlement to service connection for a cervical spine disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


